Citation Nr: 1719015	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for pectoral region muscle strain, claimed as chest pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1961 to September 1963.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2013 and September 2014, the Board remanded the case to the AOJ for additional development and consideration.  The Board notes that in September 2014, the Board directed the RO to adjudicate a claim for a heart condition.  The Board determined that the chest pain claim was part and parcel of his claim for a heart condition.  Because these claims were potentially inextricably intertwined, the Board was unable to proceed with the appellate review of the pectoral muscle strain and chest pain issue until the RO had adjudicated the heart condition claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

On remand, in April 2015, the RO denied the claim of service connection for a heart disorder, identified by current diagnoses as coronary artery disease, status-post myocardial infarction, coronary artery bypass graft and stents.  As the Veteran did not appeal it, and therefore the RO's April 2015 rating decision's denial of service connection for a heart disorder, identified as coronary artery disease, status-post myocardial infarction, coronary artery bypass graft and stents, is final and binding upon the Veteran.  See 38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2016).  Subsequently, the AOJ also issued a May 2015 supplemental statement of the case (SSOC) that readjudicated and continued to deny the claim for pectoral region muscle strain and chest pain.

In November 2015, the Board remanded the case to the AOJ to arrange for a Board hearing for the Veteran.  Accordingly, the Veteran testified at a Travel Board hearing at the RO in May 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  The file is again before the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that in approximately 1962 in service in Germany, in the course of carrying out his duties of stacking ammunition, the shelves collapsed and the ammunition fell on his chest.  See November 2015 Board hearing, at 3, 12.  He was treated at a German clinic where the doctor reportedly treated him for bruises, gave him Tylenol for the pain, and returned him to his barracks to rest for the next 2-3 weeks.  See November 2015 Board hearing, at 4.  He testified that he began having muscle pain and cramps/"Charlie horses" in the chest that have persisted to the present day.  See November 2015 Board hearing, at 5.  

Concerning the Veteran's claim for chest pain, a review of his service treatment records reveals two complaints of chest pain treatment.  First, in May 1962, the Veteran complained of chest pain, worse with breathing, and was assessed to have "pain in left pectoral region, muscle strain."  Then, in August 1962, he was observed to have been injured that morning in his chest, leg and left hip, with bruises of a light nature, with examination and cleaning.  At the time of his July 1963 separation examination, there was a "normal" clinical evaluation of the lungs and chest.  

However, there is no indication of the first and preliminary requirement for service connection, namely existence of a current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Fundamental to the claim is that the Veteran first has to establish he has a chronic disability to account for his claimed chest pain.  
Pain alone, without a diagnosed or identifiable underlying malady or condition, cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Nonetheless, such diagnosis may be forthcoming in the Veteran's private treatment records.  

At his Board hearing, the Veteran identified the potentially relevant medical records held by his private treating physician, Dr. Young.  See November 2015 Board hearing, at 15.  The case was held open to enable the Veteran to acquire the records, but unfortunately none of the discussed private treatment records have been added.  

On remand, the AOJ should request the Veteran to fill out the proper authorization form so that Dr. Young's pertinent records may be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  In particular, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. Young, and any other outstanding private treatment records.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2016).  Any negative development should be properly annotated into the claims file.  See 38 C.F.R. § 3.159(e) (2016).

2.  Then readjudicate the claim.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




